DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krogman (2010/0061097) in view of Rashidi (7,736,031) and Xiao et al. (2009/0236626).
With respect to claims 2-4 and 6, Krogman teaches a lighting fixture (100) for mounting into an aperture in a panel (Fig. 1), the lighting fixture comprising: a first housing (130), comprising: a junction box (140) having at least one opening (connecting point for “suitable wiring” Fig. 1 and paragraph 18) for receiving conductors (paragraph 18 and Fig. 1); a first flange (lowest and widest portion of 130) extending from an exterior of the first housing (Fig. 1 and paragraph 18), the first flange defining an inner perimeter and an outer perimeter (Fig. 1), the first flange comprising a first face (inside face of lowest and widest portion of 130) and an opposing second face (outside face of lowest and widest portion of 130), and wherein the inner perimeter is narrower than an 
Krogman does not explicitly teach the second face for abutting an exterior surface of the panel, and wherein the inner perimeter is narrower than the aperture and the outer perimeter is wider than the aperture; and a plurality of heat dissipation fins each extending from an exterior of the junction box toward the inner perimeter of the first flange, the plurality of heat dissipation fins being disposed within the inner perimeter (claim 2); wherein the plurality of heat dissipation fins substantially circumscribe the junction box (claim 3); wherein the plurality of heat dissipation fins extend in a direction of mounting (claim 4); an elastomeric seal for sealing the second flange against the exterior surface of the panel (claim 6).
 As for claim 2, Rashidi also drawn to lighting fixtures, teaches a second face (ouside face of 91) for abutting an exterior surface of a panel (90), and an aperture (opening in 90) the same size as the outside surface of a vertical portion of the first housing (91).
As for claim 6, Rashidi teaches an elastomeric seal (7) for sealing the second flange (19) against the exterior surface of the panel (90).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the panel with aperture and seal of Rashidi 

As for claim 2, Xiao also drawn to lighting fixtures, teaches a plurality of heat dissipation fins (58) each extending from an exterior of a junction box (50) toward the inner perimeter (top perimeter formed by top edge of 31) of the first flange (31), the plurality of heat dissipation fins being disposed within the inner perimeter (Figs. 1-4).
As for claim 3, Xiao teaches wherein the plurality of heat dissipation fins substantially circumscribe the junction box (Figs. 1-4). 
As for claim 4, Xiao teaches wherein the plurality of heat dissipation fins extend in a direction of mounting (Figs. 1-4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the fins of Xiao in the lighting fixture of Krogman, in order to facilitate greater heat-transfer and heat dissipation capabilities, whereby the LED lamp can operate normally for a sufficiently long period of time (paragraph 5 of Xiao). 

As for claim 5, Krogman further teaches wherein the inner perimeter and the outer perimeter are circular (Fig. 1).  
As for claim 7, Krogman further teaches wherein the first flange comprises a plurality of threaded mounting holes disposed between the inner perimeter and the outer perimeter for receiving complementary threaded fasteners (138) on the second flange (Fig. 1).  

As for claim 9, Krogman further teaches the second housing further comprising a lens (132).  
As for claim 10, Krogman further teaches comprising an emitter board (112 and 114).  
With respect to claim 11, in the embodiment shown in Fig. 1, Krogman does not explicitly teach a gasket disposed between the first flange and the second flange. In the embodiment shown in Fig. 2, Krogman teaches a gasket (238 and paragraph 29) disposed between the first flange and the second flange (Figs. 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the gasket of Fig. 2 in the embodiment shown in Fig. 1 of Krogman, in order to prevent damage to the lighting fixture (Abstract and paragraphs 29 and 33). 

As for claims 12-17, Krogman, Rashidi, and Xiao teach all of the claimed elements, as is discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        9/30/2021